Perkins, J.
Motion to set off judgments. Motion sustained.
It appears that David Hill obtained a judgment against Spencer Brinkley. Subsequently, Brinkley became the owner, by assignment to him from one Jones, of a judgment in the same Court, against Hill. Brinkley moved that the Court order the latter judgment to be set off against the former, and the former to be entered as thereby satisfied. The Court did so. This was right. The Court will thus set off judgments in the same, and in different Courts. 2 Swan’s Pr. p. 999.
While the motion was pending, the attorneys for Jones gave notice that they claimed a lien of 50 dollars, on the judgment assigned to Brinkley, by him, and asked the Court to except that amount out of the operation of the order of set-off. The Court did so. This was wrong.
1. It was wrong because Brinkley had purchased and received the assignment of the whole judgment without any notice, given expressly, or constructively by noting the claim for a lien upon the record.
2. Because, in this state, attorneys have no general lien upon judgments for fees. In England, and in some of the states of the Union, attorneys have such a lien for taxable costs; but these are different from attorneys’ fees. These taxable costs, here, go to the clerks and other officers, not to attorneys. Neither statute nor usage, in this state, gives attorneys a lien upon judgments for their fees.
But no error is assigned as to this point.
Per Curiam. — The judgment is affirmed with costs.
I. Van Devanter and J. F. McDowell, for the appellant.
J. Brownlee, A. Steele and H. D. Thompson, for the appellee.